Welcome to ICRIS!                                                      https://www.icris.cr.gov.hk/csci/cps_module.do?
                         Case 1:19-cv-09236 Document 1-41 Filed 10/06/19   Page 1 of 4




                Search          Product           Shopping        About e-Search     Logout

         Welcome!                                      System Clock: 05-OCT-2019 12:37:32 GMT +0800



         Company Particulars Search

         Your Search: CR No.: = 1872039

         CR No.:                    1872039
         Company Name:              RENRENBEE LIMITED
         Company Type:              Private company limited by shares
         Date of
                                    08-MAR-2013
         Incorporation:
         Active Status:             Dissolved
         Remarks:                   Dissolved by Deregistration
         Winding Up Mode:           -
         Date of Dissolution /
                               24-MAY-2019
         Ceasing to Exist:
         Register of Charges:       Unavailable
         Important Note:            -

         Name History
               Effective Date                                      Name Used
         29-APR-2014                RENRENBEE LIMITED
         08-MAR-2013                BITFINEX LIMITED

         Registered Office

                                   ROOM 803 K WAH CENTRE, 191 JAVA ROAD, NORTH POINT, HONG
         Registered Office:
                                   KONG



         Share Capital

         Issued:                   HKD 10,000
         Paid-Up:                  HKD 10,000

         List of Directors

         Director

         No.    Name in      Name       HKID No. Passport Passport Director        Director       All




1 of 2                                                                                                  10/5/19, 12:38 AM
Welcome to ICRIS!                                                       https://www.icris.cr.gov.hk/csci/cps_module.do?
                          Case 1:19-cv-09236 Document 1-41 Filed 10/06/19   Page 2 of 4


                                                           No. /
                                 in                                Issuing
                   English                    / CR No.    China ID                 Type     Particulars Directorships
                              Chinese                              Country
                                                            No.
               DEVASINI,                                               意大利       Natural
           1             -                -               F511199
               GIANCARLO                                               ITALY     Person
               VAN DER
               VELDE,                                                            Natural
           2             -                P072531(9)         -            -
               LUDOVICUS                                                         Person
               JAN

         Particulars of Company Secretary

         Particulars of Company Secretary (Body Corporate) #1
         Name in English:                       PROXY SECRETARIAL SERVICES LIMITED
         Name in Chinese:                       泛達秘書服務有限公司
         CR No.:                                0165388
         Registered / Principal                 ROOM 803 K WAH CENTRE, 191 JAVA ROAD, NORTH POINT, HONG
         Office:                                KONG
         Date of Appointment:                   26-MAR-2013
         Important Note:                        -

         Particulars of Receiver and Manager

         ---

         Particulars of Liquidator

         ---


         Please select the Order Type:

                Order certified report   HK$152.00 plus additional handling charges for different delivery mode(*)

         Note 1: (*) Additional handling charges for different delivery mode will be shown when check out shopping cart.
         Note 2: "China ID No." means "People's Republic of China Resident Identity Card Number".

            Back




                                                                                                          Back to top
                                                                                        ICRIS_Ver_1_0_6_Build_06_08
         ICRIS CSC Companies Registry, The Government of the Hong Kong Special Administrative Region.




2 of 2                                                                                                                 10/5/19, 12:38 AM
DPARTView                   Case 1:19-cv-09236 Document 1-41https://www.icris.cr.gov.hk/csci/DS_Particular.do?crno=1872039&...
                                                               Filed 10/06/19 Page 3 of 4




                   Search           Product           Shopping          About e-Search           Logout

         Welcome!                                             System Clock: 05-OCT-2019 12:28:43 GMT +0800




         Director Particulars Search

         Your Search: CR No.: = 1872039, No. = 1, Director Type = Natural Person

         Director Particulars - Natural Person Director

         CR No.:                                 1872039
         Company Name:                           RENRENBEE LIMITED
         Surname (English):                      DEVASINI
         Other Names (English):                  GIANCARLO
         Chinese Name:                           -
         Previous Name:                          -
         Alias:                                  -
         Residential Address:                    VIA G. WASHINGTON 84 20146, MILAN, ITALY
         HKID No.:                               -
         Passport No. / China ID No.:            F511199
         Passport Issuing Country:               意大利 ITALY
         Date of Appointment:                    10-DEC-2013
         Remarks:                                -

         Please select the Order Type

                Order certified report
                                              HK$141.00 plus additional handling charges for different delivery mode(*)
                (Director Particulars)

         Note 1: (*) Additional handling charges for different delivery mode will be shown when check out shopping cart.
         Note 2: "China ID No." means "People's Republic of China Resident Identity Card Number".

            Back




                                                                                                       Back to top
                                                                                     ICRIS_Ver_1_0_6_Build_06_08
            ICRIS CSC Companies Registry, The Government of the Hong Kong Special Administrative
                                                 Region.




1 of 1                                                                                                                    10/5/19, 12:29 AM
DPARTView                   Case 1:19-cv-09236 Document 1-41https://www.icris.cr.gov.hk/csci/DS_Particular.do?crno=1872039&...
                                                               Filed 10/06/19 Page 4 of 4




                   Search           Product           Shopping          About e-Search           Logout

         Welcome!                                             System Clock: 05-OCT-2019 12:33:20 GMT +0800




         Director Particulars Search

         Your Search: CR No.: = 1872039, No. = 1, Director Type = Natural Person

         Director Particulars - Natural Person Director

         CR No.:                                 1872039
         Company Name:                           RENRENBEE LIMITED
         Surname (English):                      VAN DER VELDE
         Other Names (English):                  LUDOVICUS JAN
         Chinese Name:                           -
         Previous Name:                          -
         Alias:                                  -
         Residential Address:                    27 LO WAI TSUEN PUI-O AU LANTAU NT, HONG KONG
         HKID No.:                               P072531 (9)
         Passport No. / China ID No.:            -
         Passport Issuing Country:               -
         Date of Appointment:                    26-MAR-2013
         Remarks:                                -

         Please select the Order Type

                Order certified report
                                              HK$141.00 plus additional handling charges for different delivery mode(*)
                (Director Particulars)

         Note 1: (*) Additional handling charges for different delivery mode will be shown when check out shopping cart.
         Note 2: "China ID No." means "People's Republic of China Resident Identity Card Number".

            Back




                                                                                                       Back to top
                                                                                     ICRIS_Ver_1_0_6_Build_06_08
            ICRIS CSC Companies Registry, The Government of the Hong Kong Special Administrative
                                                 Region.




1 of 1                                                                                                                    10/5/19, 12:33 AM
